Citation Nr: 0709421	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  04-12 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from August 1941 to 
September 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision by which the RO denied 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  

In his April 2004 substantive appeal, the veteran requested a 
hearing before a Veterans Law Judge (VLJ).  In a statement 
dated in January 2004 but received in April 2004, the 
veteran's representative indicated that the veteran wished to 
testify at a formal hearing at the Board.  Rather than a 
hearing before a VLJ at the Board, the veteran was afforded a 
hearing before a Decision Review Officer (DRO) at the RO in 
October 2004.  In a June 2006 statement, the veteran's 
representative reviewed some procedural oddities associated 
with this case.  In the statement, the representative 
indicated that the veteran testified at a hearing before a 
DRO at the RO.  The representative did not indicate 
dissatisfaction with the hearing or ask that a hearing before 
a VLJ be arranged.  The Board assumes, therefore, that 
because the representative did not mention a desire for a 
hearing before a VLJ in his exhaustive procedural overview of 
the case, the veteran no longer wishes to testify at a 
hearing before a VLJ at the Board or otherwise.


FINDING OF FACT

The veteran's bilateral hearing loss is not shown to be 
related to his active duty service.


CONCLUSION OF LAW

The veteran's bilateral hearing loss is not due to disease or 
injury that was incurred in active duty service and the 
service incurrence may not be presumed.  38 U.S.C.A. §§ 1110, 
1101, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in February 2003, July 2003, March 2006, and 
February 2007 letters, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, and of what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
advised the veteran to identify any additional information 
that he felt would support his claim and to submit any 
relevant evidence in his possession.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  Finally, they 
offered information regarding disability ratings and 
effective dates as mandated by the Court in Dingess/Hartman.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post-service VA and private medical records.  The veteran 
indicated in signed statements that he had no further 
evidence to submit.  The veteran was also afforded a VA 
audiologic examination in furtherance of his claim.  There is 
no indication that there is any outstanding evidence that 
would serve to bolster the veteran's claim, and no further 
assistance appears necessary.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Discussion

The service medical records are entirely devoid of complaints 
or findings relevant of hearing loss.  Indeed, no hearing 
loss was noted on entry into service, and no hearing loss was 
detected on discharge.  During service, the veteran received 
no treatment for hearing loss.

In March 1994, the veteran underwent a private audiologic 
examination.  His overall test results were indicative of 
bilateral mild to severe sensorineural hearing loss from 250 
to 8000 Hertz.  Relevant results are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
20
65
55
LEFT
10
10
30
65
60

On November 1997 VA audiologic examination, the veteran's 
hearing was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
45
55
60
LEFT
25
35
40
60
60

Speech recognition was 56 percent bilaterally.  

In July 2003, audiologic test results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
60
70
75
LEFT
40
55
55
70
70

On March 2005 VA audiologic examination, the veteran reported 
noise exposure during service due to aircraft noise and 
combat.  He also reported nonmilitary noise exposure during a 
50-year career at a scrap yard.  After conducting a hearing 
test, the examiner diagnosed moderate to profound 
sensorineural hearing loss bilaterally and opined that 
because the veteran's hearing was normal on discharge and 
because the veteran spent many decades in a noisy environment 
after service, it was unlikely that his bilateral hearing 
loss was related to service.  Precise results were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
55
60
75
LEFT
45
50
55
65
75

Speech recognition was 36 percent on the right and 16 percent 
on the left.

The above audiologic testing reveals that the veteran suffer 
from bilateral hearing loss within the meaning of VA law and 
regulations.  38 C.F.R. § 3.385.  In addition to a present 
disability, however, the evidence must reflect a nexus 
between that disability and service.  38 C.F.R. § 3.303; 
Gilpin, supra.  Hearing loss was not shown during service or 
within one year of discharge from service.

The record contains only one competent medical opinion 
regarding the etiology of the veteran's bilateral hearing 
loss.  Specifically, the March 2005 VA examiner opined that 
the veteran's bilateral hearing loss was not likely due to 
service.  The Board reminds the veteran that his view 
regarding the origins of his hearing loss is not one upon 
which the Board may rely.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Because the only opinion that the Board may 
credit is that of the VA examiner, the preponderance of the 
evidence is against the claim.  As the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt rule is not for application.  Ortiz, 274 F.3d at 1365; 
see also 38 U.S.C.A. § 5107.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


